Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 10, the claim recites “wherein an angle of a center of the guide member is an acute angle”. This limitation is indefinite as it is unclear if “a center” is in reference to the previously recited center set forth in Claim 1 or a separate and distinct “center” of the guide member.  Revision is required. 

Regarding Claim 11, the claim recites “wherein the guide member includes at least one extension connected to the one end to the other end”. It is unclear what is intended by “connected to the one end to the other” as it is not written in idiomatic English. Applicant is advised to amend the 

All claims not addressed are rejected as depending from Claim 11. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10-13, 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20110067742 by Bell et al (hereinafter Bell).

Regarding Claim 1, Bell discloses a thermoelectric (TE) module comprising a duct (218 Fig. 3A teaching the claimed “a duct through which a first fluid passes”), a first TE element array (204 Fig. 3a teaching the claimed “a first thermoelectric module disposed on a first surface of the duct”) and a second TE array on an opposing side of the duct from the first (Fig. 3a teaching the claimed “ a second thermoelectric module disposed on a second surface opposite to the first surface of the duct”). 



Regarding Claim 10, Bell discloses the transition member extends so as to include sloping sides which are disposed at an acute angle in reference to the third surface of the duct (Fig. 3a teaching the claimed “wherein an angle of a center of the guide member is an acute angle”. 

Regarding Claim 11, Bell discloses the transition member includes a central portion which connects the two opposing ends of the member (Fig. 3a teaching the claimed “wherein the guide member includes at least one extension connected to the one end to the other end”).  

Regarding Claim 12, Bell discloses the central portion extends from two opposing ends of the transition member such that the central portion can be considered two sub-portions, a first extending from the first end towards the center and the second extending from the second end towards the center (Fig. 3a teaching the claimed “wherein the at least one extension includes a first extension extending from the one end in a direction opposite to an inflow direction of the second fluid, and a second extension extending from the other end in a direction opposite to the inflow direction of the second fluid”).  
 
Regarding Claim 13, Bell discloses the manifold is parallel to the central portion of the transition member (Fig. 3a teaching the claimed “wherein the auxiliary guide member extends to be parallel to at least one of the first extension and the second extension”).  

Regarding Claim 14, Bell discloses each array comprises TE elements (156 Fig. 2 teaching the claimed “wherein: each of the first thermoelectric module and the second thermoelectric module includes thermoelectric elements, each of which is disposed on one of the first surface and the second surface”). Substrates are disposed on the TE elements (120 Fig. 1 for example teaching the claimed “heat radiation substrates disposed on the thermoelectric elements”) and heat fins are arranged on the substrates ([0059] teaching the claimed “and heat sinks disposed on the heat radiation substrates”). By virtue of being TE elements, each would comprise a semiconductor and opposing electrodes for generation of electrical energy from heat (Fig. 1 for example teaching the claimed “and the thermoelectric element includes a first electrode, a second electrode, and a semiconductor device disposed between the first electrode and the second electrode”). 



Regarding Claim 19, Bell discloses an air gap exists between the end of the transition member to the duct (Fig. 3a top-most end of transition member teaching the claimed “wherein an air gap is formed between the guide member and the third surface”).

Regarding Claim 20, Bell discloses the duct may be coated in an electrically insulating coating ([0089] teaching the claimed “wherein an insulating member is disposed between the guide member and the third surface”).  

Regarding Claim 21, Bell discloses a screw is used to attach the features together of the module (Fig. 7 teaching the claimed “wherein the first thermoelectric module and the second thermoelectric module are coupled to the duct using a screw”).  

Regarding Claim 22, Bell discloses an exhaust tube between the transition member and the duct ([0073] teaching the claimed “further comprising a sealing member disposed between the guide member and the third surface”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bell as applied to claim14 above, and further in view of US 20180080363 by Ganz et al (hereinafter Ganz). 

Regarding Claim 9, Bell discloses the limitations of Claim 1 but fails to disclose two opposing auxiliary guide members as claimed. 

However, Ganz discloses when utilizing two fluid inlets in crossing direction in a TE module, two cross flow inlets may be aligned on opposing and symmetrical sides of the first fluid (28a, 28b Fig. 1 teaching the claimed “wherein: the auxiliary guide member includes a first auxiliary guide member disposed on the one end of the guide member and a second auxiliary guide member disposed on the other end of the guide member;  and the first auxiliary guide member and the second auxiliary guide member are symmetrically formed with respect to the guide member”).  

As Ganz’ module is a routine and conventional manner to configure fluid inlets in a TE module, it would have been obvious to a skilled artisan to include a plurality of opposing manifolds on each side of the transition member, as taught by Ganz, in Bell’s module, with a reasonable expectation of success. The claimed subject matter simply combines prior art elements according to known methods to yield predictable results.  See MPEP 2141 (III) Rationale A, KSR v. Teleflex (Supreme Court 2007). 

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bell as applied to claim14 above, and further in view of US 20150333246 by Lee et al (hereinafter Lee). 

However, Lee discloses use of conductive metal materials such as aluminum as interface between substrates and TE elements along with the use of TIM to improve heat transmission efficiency of the TE module ([0006] and [0035] teaching the claimed “wherein an aluminum substrate is further included between each of the first and second surfaces and the thermoelectric elements, and the aluminum substrate is bonded to each of the first surface and the second surface using a thermal interface material (TIM). 
 
	Therefore, a skilled artisan would be motivated to include the teachings of Lee into the TE module of Bell in order to improve heat transmission efficiency. 


 
Regarding Claim 17, modified Bell discloses the first end of the transition member would be in contact with the fins of the first TE array and the second end would be in contact with the fins of the second TE array (Bell [0059] and Fig. 3a teaching the claimed “wherein the one end is connected to the heat sink of the first thermoelectric module, and the other end is connected to the heat sink of the second thermoelectric module”). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY LAMBRIGHT MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721